Title: To George Washington from Major General John Sullivan, 1 August 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Head Qrs Providence August 1st 1778
          
          It is with pleasure I inform your Excellency that our preparations in this Department
            are as forward as Circumstances will admit, or Industry and application could make
            them.
          
          I submitt’d the Plan of Operations (sometime since communicated to your Excellency) to
            Admiral Count D. Estaign & was happy in its receiving his approbation &
              concurrence.
          Upon his proceeding to put part of them in Execution the greatest Consternation
            apparently prevail’d on the part of the Enemy—The Crews of the Kings Fisher &
            two of their Gallies (at the appearance of the French fleet) abandon’d & sat
            them on fire, after Charging their Cannon with Grape to prevent their being
            Extinguish’d—they were entirely consum’d.
          I wait with Impatience the arrival of the Marquiss & the different Corps
            order’d to this Station. Their Motions are by no means so rapid as I could wish, but
            your Excellency may rely that when collected I shall proceed without delay to put them
            into immediate Action.
          My Acknowledgments are due for your kind attention in sending Genl Green to my
            assistance & Council—I have the Honor likewise to acknowledge the receipt of
            your Commands of 27th & 28th last Month & promise your Excellency that I
            shall religiously observe the Recommendations they contain.
          From what past in my late Interview with Count D. Estaign I think I can venture to
            assure your Excellency that the greatest Harmony will subsist between us, with respect
            to command. I have the Honor to be with the utmost Attachment & respect Your
            Excellency’s Oblig’d & very Hble Servant
          
            sign’d Jno. Sullivan
          
          
            P.s. The Regiments on Conanecut abandon’d it on the coming up of the french
              ships & retir’d to Rhode Island My best accounts of the Enemy’s strength makes
              them not more than 5.200 which are better warrant’d than my former Accounts.
            Copy
            J.S.
          
        